The Honorable Stephen D. Bright State Representative 49 Oak Forest Loop Maumelle, Arkansas 72113-6816
Dear Representative Bright:
I am writing in response to your request for an opinion on the following two questions:
  1. Please provide me with your official opinion whether Arkansas Code  14-42-107(b)(1) applies to an elected mayor of a first class city with the mayor-council form of government.
  2. If not, are there any constitutional or statutory restrictions on or procedures for the mayor, or any entity in which the mayor has a financial interest, contracting with the city to perform services for the city?
RESPONSE
It is my opinion that the answer to your first question is "yes," A.C.A. § 14-42-107(b)(1) applies to a mayor of a first class city with the mayor-council form of government. An answer to your second question is therefore unnecessary.
Section 14-42-107 is entitled "Interest in offices or contracts, etc., by council members prohibited." Subsection (b)(1), the subsection about which you inquire, provides as follows:
  (b)(1) No alderman or council member shall be interested, directly or indirectly, in the profits of any contract for the furnishing of supplies, equipment, or services to the municipality unless the governing body of the city shall have enacted an ordinance specifically permitting alderman or council members to conduct business with the city and prescribing the extent of this authority.
Your question is answered by the case of Thompson v. Roberts,333 Ark. 544, 970 S.W.2d 239 (1998). In Thompson, at issue was the mayor's simultaneous service as part-time bookkeeper for the city. The Arkansas Supreme Court, in addressing A.C.A. § 14-42-107, stated the following:
  While the statute by its express terms applies only to council members or aldermen, we have previously held that this statute is equally applicable to mayors. See Davis v. Doyle, 230 Ark. 421, 323 S.W.2d 202
(1959). Under the plain language of the statute, its apparent that Robert's position as bookkeeper may be seen as an interest in the profits of a contract for the furnishing of services. Such an interest is prohibited by section 14-42-107(b)(1) absent an authorizing ordinance.
333 Ark. at 550. See also Ops. Att'y Gen. 88-083; 91-022, 92-104; 93-177, 94-227; 94-389; 96-300 and 99-052.
In my opinion, therefore, the answer to your first question is "yes," A.C.A. § 14-42-107(b)(1) is applicable to mayors. An answer to your second question is therefore unnecessary.
Senior Assistant Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:ECW/cyh